OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Select Mid Cap Growth Fund Schedule of Investments 8/31/14 (unaudited) Shares Value COMMON STOCKS - 99.4% Energy - 7.7% Oil & Gas Equipment & Services - 0.5% Basic Energy Services, Inc. * $ Dresser-Rand Group, Inc. * $ Oil & Gas Exploration & Production - 5.9% Cabot Oil & Gas Corp. $ Cimarex Energy Co. Goodrich Petroleum Corp. * Gulfport Energy Corp. * Memorial Resource Development Corp. * Penn Virginia Corp. * Rice Energy, Inc. Whiting Petroleum Corp. * $ Oil & Gas Refining & Marketing - 0.3% Valero Energy Corp. $ Oil & Gas Storage & Transportation - 1.0% SemGroup Corp. $ VTTI Energy Partners LP $ Total Energy $ Materials - 5.2% Commodity Chemicals - 1.4% Methanex Corp. $ Westlake Chemical Corp. $ Specialty Chemicals - 1.0% Flotek Industries, Inc. * $ WR Grace & Co. * $ Construction Materials - 1.4% Eagle Materials, Inc. $ Martin Marietta Materials, Inc. $ Diversified Metals & Mining - 0.4% Horsehead Holding Corp. * $ Steel - 0.7% APERAM * $ Outokumpu OYJ $ Paper Products - 0.3% KapStone Paper and Packaging Corp. $ Total Materials $ Capital Goods - 4.9% Aerospace & Defense - 0.7% B/E Aerospace, Inc. * $ Construction & Engineering - 0.2% Quanta Services, Inc. * $ Electrical Components & Equipment - 1.2% Acuity Brands, Inc. $ Rockwell Automation, Inc. Roper Industries, Inc. $ Construction & Farm Machinery & Heavy Trucks - 1.0% The Manitowoc Co., Inc. $ Wabtec Corp./DE $ Industrial Machinery - 1.3% Chart Industries, Inc. * $ ITT Corp. Pentair Plc $ Trading Companies & Distributors - 0.5% Finning International, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 2.7% Diversified Support Services - 1.4% Mobile Mini, Inc. * $ United Rentals, Inc. * $ Human Resource & Employment Services - 1.3% Towers Watson & Co. $ WageWorks, Inc. * $ Total Commercial Services & Supplies $ Transportation - 7.8% Airlines - 3.4% American Airlines Group, Inc. $ Delta Air Lines, Inc. JetBlue Airways Corp. * United Continental Holdings, Inc. * $ Marine - 1.7% Diana Shipping, Inc. * $ Kirby Corp. * Star Bulk Carriers Corp. $ Railroads - 0.7% Kansas City Southern $ Trucking - 1.4% Hertz Global Holdings, Inc. * $ Old Dominion Freight Line, Inc. * Ryder System, Inc. $ Airport Services - 0.6% Macquarie Infrastructure Co LLC $ Total Transportation $ Automobiles & Components - 4.0% Auto Parts & Equipment - 2.9% BorgWarner, Inc. $ Delphi Automotive Plc Lear Corp. Motorcar Parts of America, Inc. * $ Automobile Manufacturers - 0.4% Tesla Motors, Inc. * $ Motorcycle Manufacturers - 0.7% Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.9% Home Furnishings - 0.4% Mohawk Industries, Inc. * $ Household Appliances - 0.5% Whirlpool Corp. $ Leisure Products - 0.2% Performance Sports Group, Ltd. $ Apparel, Accessories & Luxury Goods - 2.5% G-III Apparel Group, Ltd. * $ Hanesbrands, Inc. Michael Kors Holdings, Ltd. * PVH Corp. $ Textiles - 0.3% Kate Spade & Co. $ Total Consumer Durables & Apparel $ Consumer Services - 3.1% Casinos & Gaming - 0.3% Las Vegas Sands Corp. $ Hotels, Resorts & Cruise Lines - 0.8% Norwegian Cruise Line Holdings, Ltd. * $ Restaurants - 1.2% Chipotle Mexican Grill, Inc. * $ Dunkin' Brands Group, Inc. * Fiesta Restaurant Group, Inc. * $ Specialized Consumer Services - 0.8% H&R Block, Inc. $ Total Consumer Services $ Media - 1.7% Broadcasting - 1.0% CBS Corp. (Class B) $ Discovery Communications, Inc. * Discovery Communications, Inc. * $ Cable & Satellite - 0.7% Liberty Global Plc (Class A) * $ Liberty Global Plc (Class C) * $ Total Media $ Retailing - 9.9% Distributors - 1.0% LKQ Corp. * $ Internet Retail - 2.8% Expedia, Inc. $ HomeAway, Inc. * Netflix, Inc. * The Priceline Group, Inc. * $ General Merchandise Stores - 1.0% Dollar Tree, Inc. * $ Apparel Retail - 1.6% DSW, Inc. $ Ross Stores, Inc. The TJX Companies, Inc. $ Home Improvement Retail - 0.7% Lowe's Companies, Inc. $ Specialty Stores - 0.7% Tractor Supply Co. * $ Automotive Retail - 2.1% Advance Auto Parts, Inc. $ CarMax, Inc. * Lithia Motors, Inc. $ Total Retailing $ Food & Staples Retailing - 1.2% Drug Retail - 0.3% CVS Health Corp. $ Food Retail - 0.9% The Kroger Co. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 4.8% Brewers - 0.5% Molson Coors Brewing Co. (Class B) $ Distillers & Vintners - 0.8% Constellation Brands, Inc. * $ Soft Drinks - 0.8% Monster Beverage Corp. * $ Packaged Foods & Meats - 1.9% Keurig Green Mountain, Inc. $ Tobacco - 0.8% Lorillard, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.4% Personal Products - 0.4% Coty, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 7.4% Health Care Equipment - 1.9% Edwards Lifesciences Corp. * $ Insulet Corp. * $ Health Care Supplies - 1.7% Align Technology, Inc. * $ Endologix, Inc. * $ Health Care Distributors - 0.6% Cardinal Health, Inc. $ Health Care Services - 2.0% Catamaran Corp. * $ Omnicare, Inc. $ Health Care Facilities - 0.5% Brookdale Senior Living, Inc. * $ Managed Health Care - 0.7% WellCare Health Plans, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 8.2% Biotechnology - 2.4% Alkermes Plc * $ Cubist Pharmaceuticals, Inc. * Neurocrine Biosciences, Inc. * NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 4.3% Actavis plc * $ Akorn, Inc. * Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * $ Life Sciences Tools & Services - 1.5% Bruker Corp. * $ Charles River Laboratories International, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 2.0% Regional Banks - 2.0% BankUnited, Inc. * $ Signature Bank * Zions Bancorporation $ Total Banks $ Diversified Financials - 4.2% Specialized Finance - 1.4% The NASDAQ OMX Group, Inc. $ Consumer Finance - 0.9% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 1.4% Affiliated Managers Group, Inc. * $ The Blackstone Group LP $ Investment Banking & Brokerage - 0.5% Morgan Stanley Co. $ Total Diversified Financials $ Real Estate - 0.6% Specialized REIT - 0.6% Weyerhaeuser Co. $ Total Real Estate $ Software & Services - 11.0% Internet Software & Services - 5.3% Akamai Technologies, Inc. * $ comScore, Inc. * CoStar Group, Inc. * eBay, Inc. * Facebook, Inc. * Google, Inc. (Class A) * Google, Inc. (Class C) LinkedIn Corp. * Twitter, Inc. * $ IT Consulting & Other Services - 0.4% Gartner, Inc. * $ Data Processing & Outsourced Services - 2.1% Alliance Data Systems Corp. * $ MasterCard, Inc. Vantiv, Inc. * WEX, Inc. * $ Application Software - 2.6% ANSYS, Inc. * $ Autodesk, Inc. * Cadence Design Systems, Inc. * Qlik Technologies, Inc. * salesforce.com inc * SS&C Technologies Holdings, Inc. * $ Systems Software - 0.6% VMware, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 3.2% Communications Equipment - 2.2% F5 Networks, Inc. * $ Ubiquiti Networks, Inc. $ Computer Storage & Peripherals - 1.0% SanDisk Corp. $ Western Digital Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.1% Semiconductors - 4.1% Atmel Corp. * $ Avago Technologies, Ltd. Integrated Device Technology, Inc. * NXP Semiconductor NV * Skyworks Solutions, Inc. * Synaptics, Inc. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.1% Wireless Telecommunication Services - 1.1% SBA Communications Corp. * $ Total Telecommunication Services $ Utilities - 0.2% Electric Utilities - 0.1% ITC Holdings Corp. $ Gas Utilities - 0.0%† National Fuel Gas Co. $ Independent Power Producers & Energy Traders - 0.1% Dynegy, Inc. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $917,498,328) $ Principal Amount ($) S&P/Moody's Ratings (unaudited) CORPORATE BONDS - 0.3% Energy - 0.3% Integrated Oil & Gas - 0.3% NR/NR American Energy - Utica LLC, 3.5% (3.50% Cash, 0.00% PIK), 3/1/21 (144A) (PIK) $ Total Energy $ TOTAL CORPORATE BONDS (Cost $3,823,436) $ TOTAL INVESTMENT IN SECURITIES - 99.7% (Cost $921,321,764) (a) $ OTHER ASSETS & LIABILITIES - 0.3% $ TOTAL NET ASSETS - 100.0% $ Shares WRITTEN OPTIONS - (0.0%) † Capital Goods - (0.0%) † Aerospace & Defense - (0.0%) † B/E Aerospace, Inc. $ Total Capital Goods $ TOTAL WRITTEN OPTIONS (Premium paid $29,996) $ † Rounds to less than 0.01% or (0.01%). * Non-income producing security. NR Not rated by either S&P or Moody's. PIK Represents a pay in kind security. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At August 31, 2014, the value of these securities amounted to $4,310,560 or 0.4% of total net assets. REIT Real Estate Investment Trust. (a) At August 31, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $922,874,792 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of August 31, 2014, in valuing the Funds's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
